ON REHEARING
Before WILLIAMS, GASKINS, DREW, LOLLEY and SEXTON (Pro Tempore), JJ.
PER CURIAM
ON REHEARING.
I,The Plaintiff, Otis Blanson, complains on rehearing that this court inadvertently omitted an award of costs of appeal and judicial interest. After reviewing the decree in the case sub judiee, we amend the decree to include an award to Plaintiff of costs of appeal in the amount of $614 and cost of filing for rehearing in the amount of $70, for a total additional award of $684. Plaintiff is further entitled to judicial interest on all sums awarded both at the trial and appellate levels, from the date of judicial demand until paid.